Case: 15-40248      Document: 00513401932         Page: 1    Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                March 1, 2016
                                      No. 15-40248
                                                                                Lyle W. Cayce
                                                                                     Clerk
MELVIN HUDNALL, Heir and Beneficiary of the Hamp Williams Living
Trust,

              Plaintiff - Appellant

v.

JIM PAYNE, President of the First Bank and Trust, et al; ALFRED C.
GLASSELL, III, Glassell Producing Oil Lessee an Individual; RALPH
EDWIN ALLEN, an Individual,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:14-CV-133


Before JONES, WIENER, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Melvin Hudnall, proceeding pro se, filed a complaint
in the Northern District of California seeking to recover millions of dollars,
alleging that he is a beneficiary of the “Hamp Williams Trust.” 1 Hudnall, a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Hudnall alleges that approximately 100 years ago his great grandfather, Hamp
Williams, placed land in East Texas in a trust for the benefit of his family.
    Case: 15-40248    Document: 00513401932     Page: 2   Date Filed: 03/01/2016



                                 No. 15-40248
California resident, relevantly named Jim Payne, Alfred C. Glassell, III, and
Ralph E. Allen, all Texas residents, as defendants. Each defendant filed a
motion to dismiss for lack of personal jurisdiction. The court granted the
motions and also requested briefing from the parties on the proper venue for
the suit in Texas. Thereafter, the court transferred this lawsuit to the U.S.
District Court for the Eastern District of Texas.
      After the transfer, Peggy Hudnall Colvin and Ronnie C. Hudnall (the
“Interveners”)—both relatives of Hudnall and residents of Texas—moved to
intervene as plaintiffs. They claimed to also be beneficiaries of the Hamp
Williams Trust and complained that Hudnall did not adequately represent
their interests. The district court granted their motions to intervene. The
district court also ordered the parties to brief whether Hudnall’s complaint
should be dismissed under Federal Rule of Civil Procedure 12(b)(7) for failure
to join the Interveners as necessary and indispensable parties under Rule 19.
      Defendants again filed a motion to dismiss, after which the Interveners
moved to withdraw their earlier motions to intervene. The magistrate judge
recommended dismissal of Hudnall’s suit for lack of subject matter jurisdiction.
The magistrate judge concluded that the Interveners are indispensable parties
under Federal Rule of Civil Procedure 19(b). Because the Interveners, as Texas
residents, had destroyed complete diversity of the parties—the only basis for
that court’s subject matter jurisdiction—the magistrate judge recommended
dismissal of the action.
      On the same day that the magistrate judge issued the Report and
Recommendations, Defendants filed a motion to stay discovery pending the
resolution of any objections to the magistrate judge’s decision. Two days later,
the magistrate judge granted Defendants’ motion and stayed the proceedings


                                       2
     Case: 15-40248      Document: 00513401932        Page: 3     Date Filed: 03/01/2016



                                     No. 15-40248
for 60 days. Hudnall never filed any objections to the magistrate judge’s Report
and Recommendations.
      The district court adopted the Report and Recommendations and
dismissed the case with prejudice for lack of subject matter jurisdiction but
without prejudice to Hudnall’s re-filing in the appropriate state court. Hudnall
filed a motion for reconsideration, which the district court construed as a
motion for relief from an earlier judgment under Federal Rule of Civil
Procedure 60(b). Hudnall raised no substantive challenge to the magistrate
judge’s Report and Recommendations, but instead challenged the magistrate
judge’s grant of the Defendants’ motion to stay. The court denied that motion
and this appeal followed.
      On appeal, Hudnall challenges only the magistrate judge’s grant of the
Defendants’ motion to stay the proceedings. Hudnall contends that the stay
prejudiced him and urges us to reverse and remand to allow him to engage in
further discovery. He does not challenge the district court’s holding that it
lacks subject matter jurisdiction. Hudnall is thus seeking to continue discovery
in the district court despite that court’s lack of jurisdiction.
      “Whether an appeal is moot is a jurisdictional matter, since it implicates
the Article III requirement that there be a live case or controversy. In the
absence of its being raised by a party, this court is obliged to raise the subject
of mootness sua sponte.” 2 “An appeal is properly dismissed as moot when an
appellate court lacks the power to provide an effective remedy for an appellant,
even if the court were to find in the appellant’s favor on the merits.” 3 Here,
whether the magistrate judge erred in granting Defendants’ motion to stay has


      2 Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
      3 In re Watch Ltd., 295 F. App’x 647, 650 (5th Cir. 2008) (unpublished) (citing In re
Sullivan Century Plaza, I, Ltd., 914 F.2d 731, 735 (5th Cir. 1990)).
                                            3
    Case: 15-40248    Document: 00513401932     Page: 4   Date Filed: 03/01/2016



                                 No. 15-40248
no bearing on the district court’s holding that it lacks jurisdiction over this
matter or on its resulting dismissal. Even if we were to find error, there is no
remedy available because the district court lacks jurisdiction.
      For these reasons, this appeal is moot. We therefore dismiss Hudnall’s
appeal.
      APPEAL DISMISSED.




                                       4